Specification
The specification is objected to as failing to provide proper antecedent basis for the subject matter of claim 25.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Claim Rejections - 35 USC § 102
Claims 17-19, 21, 22, 24 & 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavan, US 2003/0125118.  Raghavan discloses a drive shaft assembly (10) comprising: 
a cylindrical shaft tube (13) having an end seating surface formed at an end (23) thereof;
a tube yoke end fitting (31) coupled to the shaft tube at an interface (63) and including a cylindrical first portion (43) having a substantially uniform outer diameter (see Fig. 2) and a second portion (40) formed by a pair of ears (Figs. 1 & 3), a first end of the first portion having an end seating surface (50) abutting the end seating surface of the shaft tube at the interface, a second end of the first portion having the pair of ears extending outwardly therefrom, the tube yoke end fitting having an outer diameter substantially equal to an outer diameter of the shaft tube (see Fig. 2), each of the pair of ears having an aperture (see Fig. 3) formed therethrough, wherein a ratio of a yoke length of the tube yoke end fitting measured from a center of the apertures to the interface to an ear span of the tube yoke end fitting measured between outer surfaces of the pair of ears is at least 0.8; and
a balance weight coupled to the first portion of the tube yoke end fitting (see “a weighted member is added to the yoke” at paragraph 0029),
wherein the tube yoke end fitting is welded (66) to the shaft tube at the interface;

wherein the shaft tube and the tube yoke end fitting are formed from aluminum (paragraph 0016);
wherein Fig. 2 shows a wall thickness of the first portion of the tube yoke end fitting is greater than a wall thickness of the shaft tube, and that the end seating surface of the first portion of the tube yoke end fitting and the end seating surface of the shaft tube are each annular in shape and face each other with respect to an axial direction of the drive shaft assembly.

Claim Rejections - 35 USC § 103
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan.  Raghavan discloses every limitation of the claim but does not expressly disclose the first portion (43) of the tube yoke end fitting (31) and the shaft tube (13) do not overlap each other with respect to an axial direction of the drive shaft assembly (10).  However, it would have been an obvious matter of design choice to make the tube yoke end fitting (31) and the shaft tube (13) so that they do not overlap each other, since such a modification would have involved a mere change in the shape of the interface (63).  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Further, it would have been obvious matter of design choice to modify the interface so that there is no overlap since the applicant has not disclosed that precluding an overlap solves any stated problem or is for any particular purpose, and it appears that the driveshaft assembly would perform equally well with or without an overlap.

Claims 23 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Marriott, US 6,773,354.  Raghavan discloses every limitation of the claims but does not expressly disclose that the balance weight (paragraph 0029) is welded to the outer surface of the first portion (43) of the tube yoke end fitting (31).  At Fig. 3 and col. 5, lines 32-52, Marriott teaches welding (51) a balance weight (50, 53) to the outer surface of the first portion (21) of a tube yoke end fitting (15a) of a driveshaft assembly in order to balance the driveshaft assembly.  It would have been obvious to one of ordinary skill in the art to make the driveshaft assembly Raghavan by welding its balance weight to the outer surface of the first portion (43) of the tube yoke end fitting (31) in order to balance the driveshaft assembly as taught by Marriott.

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Greg Binda/Primary Examiner, Art Unit 3679